Robinson, J.,
delivered the opinion of the Court.
The question in this appeal is whether a party under an oyster or eating house license is authorized to sell spirituous or fermented liquors by the barrel, or in quantities greater than a pint.
This must depend upon the construction of sections 58 to 90, inclusive, of Article 56, of the Code.
Sections 58 to 70 provide for the granting of what is commonly called a trader’s license, for the sale of spirituous or fermented liquors in quantities not less than a pint, upon the payment of eighteen to one hundred and fifty dollars, according to the value of the applicant’s stock in trade.
Sections 70 to 84 provide for the granting of licenses to ordinary keepers, to sell in quantities less than a pint, upon the payment of twenty-five to four hundred dollars, according to the rental value of the house or place where the business is carried on.
Section 85 provides for the issuing of an oyster or eating house license, for the sale of spirituous or fermented liquors *238in quantities less than a pint, upon the payment of fifty dollars.
(Decided 20th February, 1872.)
In thus providing for three classes of licenses, it is clear the law did not intend that a party paying for a license of one class, should exercise the rights and enjoy the privileges conferred by the other two. If an oyster or eating house license, to sell in quantities less than a pint, authorizes a party to sell by the barrel, or in quantities greater than a pint, it would be altogether .unnecessary to take out a trader’s license. A license to sell in quantities less than a pint cannot be construed as authorizing a sale in quantities greater than a pint. Such a construction is not warranted either by the letter or spirit of the law, and would in a great measure, deprive the State of the revenue which it was the object of these laws to secure.

Judgment reversed and


new trial awarded.